      Case 1:19-mj-05190-UA Document 1 Filed 05/30/19 Page 1 of 6



Approved:    ~96-V-~
            THOMAS JOHN WRIG
            Assistant United States Attorney

Before:     THE HONORABLE JAMES L. COTT
            United States Magistrate Judge
            Southern District of New York
                                            _ x     1 9~.lfJiG c)
                                                                        f:;1   "'il
                                                                               Ji ~
                                                                                    o tr).
                                                                                        1·
                                                    COMPLAINT

 UNITED STATES OF AMERICA                           Violations of
                                                    18 u.s.c.
          - v. -                                    §§ 2252A(a) (2) (B),
                                                    (a) (5) (B), (b) (1),
 BRYAN PIVNICK,                                     (b) ( 2 ) , and 2
         a/k/a "magnapraeda,"
                                                    COUNTY OF OFFENSE:
                       Defendant.                   NEW YORK
                                    -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss.:

     MATTHEW DERAGON, being duly sworn, deposes and says that he
is a Special Agent with the Federal Bureau of Investigation
("FBI"), and charges as follows:

                               COUNT ONE

                   (Distribution of Child Pornography)

     1.   On or about May 12, 2019, in the Southern District of
New York and elsewhere, BRYAN PIVNICK, a/k/a "magnapraeda," the
defendant, knowingly did distribute and attempt to distribute
material that contains child pornography that had been mailed,
and using a means and facility of interstate and foreign
commerce shipped and transported in and affecting interstate and
foreign commerce by any means, including by computer, to wit,
PIVNICK distributed over the Internet a video of a minor
engaging in sexually explicit conduct.

     (Title 18, United States Code, Sections 2252A(a) (2) (B),
                         (b) ( 1 ) , and 2 . ) )
. ·"   '   '"1'1,

                          Case 1:19-mj-05190-UA Document 1 Filed 05/30/19 Page 2 of 6



                                                  COUNT TWO

                                     (Possession of Child Pornography)

                          2.  On or about May 29, 2019, in the Southern District of
                    New York and elsewhere, BRYAN PIVNICK, a/k/a "magnapraeda," the
                    defendant, knowingly did possess and access with intent to view,
                    and attempt to possess and access with intent to view, a book,
                    magazine, periodical, film, videotape, computer disk, and other
                    material containing an image of child pornography that had been
                    mailed, shipped, and transported using a means and facility of
                    interstate and foreign commerce and in and affecting interstate
                    and foreign commerce by any means, including by computer, and
                    that was produced using materials that had been mailed, shipped
                    and transported in and affecting interstate and foreign commerce
                    by any means, including by computer, to wit, PIVNICK possessed
                    images and videos of minors, including minors who had not
                    attained 12 years of age, engaging in sexually explicit conduct
                    in his residence in New York County, New York.

                         (Title 18, United States Code, Sections 2252A(a) (5) (B),
                                             (b) ( 2) , and 2 . )

                         3.   The bases for my knowledge and for the foregoing
                    charge are, in part, described in the following paragraphs.

                         4.    I am a Special Agent with the FBI and am currently
                    assigned to the Violent Crimes Against Children Squad of the
                    Criminal Division of the New York Field Office of the FBI.    I
                    have been personally involved in the investigation of this
                    matter.  This affidavit is based upon my personal participation
                    in the investigation of this matter, my conversations with law
                    enforcement agents and other individuals, as well as my
                    examination of reports and other records.   Because this
                    affidavit is being submitted for the limited purpose of
                    establishing probable cause, it does not include all the facts
                    that I have learned during the course of my investigation.
                    Where the contents of documents and the actions, statements, and
                    conversations of others are reported in this Complaint, they are
                    reported in substance and in part, except where otherwise
                    indicated.

                          5.  As set forth below, there is probable cause to believe
                    that BRYAN PIVNICK, a/k/a "magnapraeda," the defendant,
                    distributed child pornography over the Internet on or about
                    May 12, 2019, among multiple other recent dates, and possessed
                    child pornography in his residence in New York County, New York
                    on or about May 30, 2019.  I use the term "child pornography"


                                                      2
.. '
 '
             Case 1:19-mj-05190-UA Document 1 Filed 05/30/19 Page 3 of 6



       here and hereinafter as that term is defined at 18 U.S.C.
       § 2256(8).


                                  The Investigation

             6.  Based on my conversations with other law-enforcement
       officers about ·an ongoing investigation into the use of
       Telegram, an anonymous cloud-based messaging application, to
       distribute child pornography, and my review of reports and other
       records created in the course of this investigation, I have
       learned, among other things, the following, in substance and in
       part:

                      a.    Telegram is a messaging application or "app"
       compatible with multifunction cellphones, tablets, and
       computers, which allows users to communicate anonymously among
       groups of users or through direct messages between individual
       users. Telegram allows users to send text as well as
       photographs and videos in messages, which are synchronized
       across all devices on which a user has Telegram downloaded. A
       user on Telegram creates an account that is associated with a
       telephone number and for which the user can create one or more
       usernames.

                      b.   On or about February 10, 2019, a user of
       Telegram ("User-1") exchanged messages with another user of
       Telegram ("User-2")   In particular, on or about February 10,
       2019, User-1 and User-2 exchanged the following series of
       messages:

            User-1:   I'm trying to get close to a buddy's llyo bro
            [devil emoji]

            User-2:   Fuck yeah

            User-1:   Yeah

            User-2:   I have a 15 yo I chat with

            User-1:   Would you be interested if I turn him hehe

            User-1:   Oh fuck that's hot

            User-1:   Lucky

            User-2:   Yes

            User-1:   Hot! I'd love to share

            User-2:   I'd love to be your pervy partner

                                           3
t
          Case 1:19-mj-05190-UA Document 1 Filed 05/30/19 Page 4 of 6



         User-1:   I'd love that so much

    Thereafter, User-1 sent User-2 two photographs of a male
    child, who, based on my training and experience, appeared
    to be approximately 11 years old.

                   c.   Thereafter, on or about February 10, 2019 at
    approximately 8:43 PM, User-2 sent User-1 over Telegram an image
    of a male child approximately thirteen years old and nude from
    the waist down with his legs pulled back over his head exposing
    his anus and testicles.

                   d.   Following February 10, 2019, special agents
    with the FBI arrested User-2 at his residence in the Eastern
    District of New York where they executed a search warrant and
    located the exchange of messages and photographs described in
    1 6.b supra and the image described in 1 6.c supra.

         7.   After execution of the search warrant at User-2's
    residence, special agents with the FBI identified a telephone
    number associated with the account of User-1 on Telegram and in
    turn used that information to identify a further telephone
    number associated with User-1 in a set of contact information
    maintained by User-2. An ensuing search for that telephone
    numbe~ on multiple social-media platforms led to the
    identification of a social-media profile associated with the
    same telephone number as well as with photographs in which an
    adult male appeared.  The special agents from the FBI identified
    that this adult male appeared to be the same individual who
    appeared in a photograph that User-1 had previously sent to
    User-2 on Telegram. The social-media profile was also
    associated with the name "Bryan Pivnick," which special agents
    searched using a publicly-accessible database and found
    associated with a residence located in New York County, New York
    ("Address-1").

                            The Residence Visit

         8.   Based on the foregoing investigation, on or about
    May 29, 2019, I conducted a visit to the residence located at
    Address-1 together with other special agents of the FBI.

         9.    When I knocked on the front door to Address-1, BRYAN
    PIVNICK, the defendant, answered the front door and permitted me
    to enter what he stated, in substance and in part, was his
    residence.   Inside Address-1, I found with PIVNICK a male child,
    who appeared to be the same male child who appeared in the two
    photographs that User-1 sent to User-2 and that I referenced in
    1 6.b supra and who I identified lives in an apartment on the

                                      4
             .,         '-
                        ''
...   _,-.        'I.
                                   Case 1:19-mj-05190-UA Document 1 Filed 05/30/19 Page 5 of 6



                             same floor of the multi-story residential building in which
                             Address-1 is located and is 11 years old.

                                  10.  Inside Address-1, BRYAN PIVNICK, a/k/a "magnapraeda,"
                             stated to me, in substance and in part, that he had distributed
                             child pornography over Telegram.

                                  11. While inside Address-1, I obtained the written consent
                             of BRYAN PIVNICK, a/k/a "magnapraeda," to search a multifunction
                             cellphone on his person (the "Cellphone"), which he stated to
                             me, in substance and in part, was his cellphone and which I did
                             search in his presence inside Address-1.  Based on my
                             preliminary review of the Cellphone, I know the following
                             information.

                                            a.   On the Cellphone, within the Telegram app
                             and associated now with the username "magnapraeda," I found the
                             exchange of messages and photographs described in 1 6.b supra
                             and the image described in 1 6.c supra.

                                            b.   On the Cellphone, within the Telegram app
                             and associated with the username "magnapraeda," I also found
                             dozens of videos of child pornography in messages with User-2 as
                             well as multiple other users:

                                 A video sent in a message from the Cellphone on May 12,
                                 2019 at approximately 10:02 PM (55 seconds)

                                 An infant wearing only a diaper, who is approximately three
                                 months old, is orally penetrated by the erect penis of an
                                 adult male.

                                  A video received in a message on the Cellphone on May 12,
                                  2019 at approximately 10:02 PM (40 seconds)

                                 An adult male anally penetrates with his erect penis a male
                                 child, who is approximately one to three years old.  The
                                 adult male proceeds to ejaculate onto the stomach of the
                                 male child.

                                  A video sent in a message from the Cellphone on May 12,
                                  2019 at approximately 10:03 PM (11 seconds)

                                  An approximately three-year old male child is nude and
                                  performs fellatio on the erect penis of an adult male who
                                  is also nude.

                                  In connection with these three preceding messages, the user
                                  of the Cellphone, i.e., PIVNICK, stated in substance and in
                                  part to the party with whQm he WQ~ communicating on
                                                               5
           Case 1:19-mj-05190-UA Document 1 Filed 05/30/19 Page 6 of 6

•
         Telegram that he was in "NYC," which I believe is a
         reference to his residence located at Address-1 in New York
         County, New York.

         A video sent in a message from the Cellphone on May 15,
         2019 at approximately 1:08 AM (16 seconds)

         An adult male orally penetrates with his erect penis a one
         to two-month-old infant who is gagging on the penis and
         whimpering before the adult male ejaculates on the infant's
         face.

         A video sent in a message from the Cellphone on May 22,
         2019 at approximately 8:44 PM (19 seconds)

         An adult male is kneeling behind an approximately three-
         year-old male child, both of whom are nude. The adult male
         is masturbating into the child's anus.

         A video sent in a message from the Cellphone on May 22,
         2019 at approximately 8:44 PM (53 seconds)

         An adult male anally penetrates a male child who is less
         than twelve years old.

         WHEREFORE, deponent respectfully requests that BRYAN
    PIVNICK, a/k/a "magnapraeda," the defendant, be imprisoned or
    bailed, as the case may be.




                               Special Agent
                               Federal Bureau of Investigation


          to before me this
             of May, 2019



    TH
                 L.
           States Magistrate Judge
    So   ern District of New York




                                       6
